DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Prosecution History Summary
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-13), an apparatus (claims 14-17), and a system (claims 18-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 14, and 18 includes limitations that recite at least one abstract idea.
Claim 1:
A method for performing a graph-based medical prediction for a medical-need scenario associated with a primary patient node of a plurality of patient nodes, the method comprising:
determining one or more predictive categories for each patient node of the plurality of patient nodes, wherein the graph- based predictive database comprises one or more historical relationships between the plurality of patient nodes and one or more claim nodes, one or more encoding relationships between the one or more claim nodes and one or more diagnosis code nodes, one or more intake relationships between the plurality of patient nodes and one or more drug nodes, and one or more patient attribute nodes for each patient node of the plurality of patient nodes;
determining, based at least in part on each one or more predictive categories for a patient node of the plurality of patient nodes and each one or more patient attribute nodes for a patient node of the plurality of patient nodes, a related patient cohort for the primary patient node, wherein the related patient cohort comprises the primary patient node and one or more related patient nodes of the plurality of patient nodes associated with the primary patient node;
determining, based at least in part on the one or more intake relationships for each patient node in the related patient cohort, a first related drug profile for the primary patient node; and
generating a first prediction interface based at least in part on the first related drug profile.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because predicting a medical need for a primary patient is managing personal behavior or relationships or interactions between people.  For instance, a prediction will be made for a patient related to the drug profile for that patient.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a relationship for a patient based on related patients in a group can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 14:

An apparatus for performing a graph-based medical prediction for a medical-need scenario associated with a primary patient node of a plurality of patient nodes, cause the apparatus to at least:

determine one or more predictive categories for each patient node of the plurality of patient nodes, wherein the graph- based predictive database comprises one or more historical relationships between the plurality of patient nodes and one or more claim nodes, one or more encoding relationships between the one or more claim nodes and one or more diagnosis code nodes, one or more intake relationships between the plurality of patient nodes and one or more drug nodes, and one or more patient attribute nodes for each patient node of the plurality of patient nodes;
determine, based at least in part on each one or more predictive categories for a patient node of the plurality of patient nodes and each one or more patient attribute nodes for a patient node of the plurality of patient nodes, a related patient cohort for the primary patient node, wherein the related patient cohort comprises the primary patient node and one or more related patient nodes of the plurality of patient nodes associated with the primary patient node;
determine, based at least in part on the one or more intake relationships for each patient node in the related patient cohort, a first related drug profile for the primary patient node; and

generate a first prediction interface based at least in part on the first related drug profile.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because predicting a medical need for a primary patient is managing personal behavior or relationships or interactions between people.  For instance, a prediction will be made for a patient related to the drug profile for that patient.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a relationship for a patient based on related patients in a group can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Claim 18:
A computer program product for performing a graph-based medical prediction for a medical-need scenario associated with a primary patient node of a plurality of patient nodes, the computer-readable program code portions configured to:
determine one or more predictive categories for each patient node of the plurality of patient nodes, wherein the graph- based predictive database comprises one or more historical relationships between the plurality of patient nodes and one or more claim nodes, one or more encoding relationships between the one or more claim nodes and one or more diagnosis code nodes, one or more intake relationships between the plurality of patient nodes and one or more drug nodes, and one or more patient attribute nodes for each patient node of the plurality of patient nodes;

determine, based at least in part on each one or more predictive categories for a patient node of the plurality of patient nodes and each one or more patient attribute nodes for a patient node of the plurality of patient nodes, a related patient cohort for the primary patient node, wherein the related patient cohort comprises the primary patient node and one or more related patient nodes of the plurality of patient nodes associated with the primary patient node;
determine, based at least in part on the one or more intake relationships for each patient node in the related patient cohort, a first related drug profile for the primary patient node; and
generate a first prediction interface based at least in part on the first related drug profile.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because predicting a medical need for a primary patient is managing personal behavior or relationships or interactions between people.  For instance, a prediction will be made for a patient related to the drug profile for that patient.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a relationship for a patient based on related patients in a group can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
determining, based at least in part on a graph-based predictive database, one or more predictive categories for each patient node.
Claim 14:
	An apparatus for performing a graph-based medical prediction for a medical-need scenario associated with a primary patient node of a plurality of patient nodes, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least:

determine, based at least in part on a graph-based predictive database, one or more predictive categories for each patient node.
	Claims 18:
	A computer program product for performing a graph-based medical prediction for a medical-need scenario associated with a primary patient node of a plurality of patient nodes, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to:
	determine, based at least in part on a graph-based predictive database.

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 3, and 11: The claim recites determining an adverse event occurrence between the patient and the drug, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 4: The claim recites determining a probabilistic adverse event occurrence, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 5. 9. And 12: These claims recites determining if a user is an authorized user, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 6: The claim recites determining a patient attribute node, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 7: This claim recite repetition of steps of claim 1, which are an abstract idea since the steps in claims 1 shows the concepts of an abstract idea.  
Claim 8: The claim recites determining an intake relationship for an patient node, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 10: This claim recite repetition of steps of claim 1, which are an abstract idea since the steps in claims 1 shows the concepts of an abstract idea.  
Claim 13: The claim recites that the prediction interfaces comprise an application program interface (API), which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 14-20: These claims recite repetition of steps of claims 1, 5, and 6, which are an abstract idea since the steps in claims 1, 5, and 6 shows the concepts of an abstract idea.  
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-13, 15-17, and 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-13, 15-17, and 19-20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 14-17, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Allowable Subject Matter
4.	Examiner states that claims 1-27 have been considered allowable over prior art because the closest prior art failed to disclose the following limitations:
	determining, based at least in part on a graph-based predictive database, one or more predictive categories for each patient node of the plurality of patient nodes, wherein the graph- based predictive database comprises one or more historical relationships between the plurality of patient nodes and one or more claim nodes, one or more encoding relationships between the one or more claim nodes and one or more diagnosis code nodes, one or more intake relationships between the plurality of patient nodes and one or more drug nodes, and one or more patient attribute nodes for each patient node of the plurality of patient nodes;
	determining, based at least in part on each one or more predictive categories for a patient node of the plurality of patient nodes and each one or more patient attribute nodes for a patient node of the plurality of patient nodes, a related patient cohort for the primary patient node, wherein the related patient cohort comprises the primary patient node and one or more related patient nodes of the plurality of patient nodes associated with the primary patient node;
	determining, based at least in part on the one or more intake relationships for each patient node in the related patient cohort, a first related drug profile for the primary patient node; and

 	generating a first prediction interface based at least in part on the first related drug profile.
The closest prior art of record are as follows:  
A.	MODELING AND SIMULATION OF CURRENT AND FUTURE HEALTH STATES (US 20210202103 A1) teaches simulating a patient health state by determining one or more relationships between patient data and historical data, creating enriched data elements based on the determined relationships, and using a machine learning module to compute a current health state for a patient and to simulate a future health state of the patient.
B.	EVIDENCE-BASED HEALTHCARE INFORMATION MANAGEMENT PROTOCOLS (US 20130173305 A1) teaches signaling a status or decision (processing or transmitting a medical record or other resource, e.g.) conditionally. Such signaling may be partly based on one or more symptoms, regimen attributes, performance indicia (compliance indications, e.g.), privacy considerations (patient consent, e.g.), contextual considerations (being in or admitted by a care facility, e.g.), sensor data, or other such determinants. In some contexts this may trigger an incentive being manifested (as a dispensation of an item, e.g.), an intercommunication (telephone call, e.g.) beginning, a device being configured (enabled or customized, e.g.), data distillations being presented or tracked, or other such results.
C.	COMPUTATIONAL MEDICAL TREATMENT PLAN METHOD AND SYSTEM WITH MASS MEDICAL ANALYSIS (US 20150161331 A1) teaches global medical data analysis methods, systems, and computer program products for analyzing, classifying, and matching mass amounts of medical information from many sources and across different regions. The global medical data analysis system includes a medical main server that contains an intelligent medical engine, which is communicatively coupled to a central database, a confidential electronic medical records database, and further communicatively coupled through a network to hospitals, clinics, and other medical sources. The intelligent medical engine receives voluminous medical record, potentially from different countries, regions, and continents. Electronic Medical records are sourced from hospitals, clinics, and other medical sources, which are fed into the intelligent medical engine for large-scale analysis and correlation of patients' medical records globally. The analysis starts by degrouping (classifying) medical records into multiple levels of subgroups according to patient clinical parameters, disease templates, treatments and outcomes. When a new patient enters the system, that patient's parameters and disease template are matched against the closest subgroups to suggest treatments with potentially favorable outcomes.
D.	DISTRIBUTED CORRELATION AND ANALYSIS OF PATIENT THERAPY DATA (US 20160342742 A1) teaches a processor and storage to store instructions that cause the processor to identify at least one correlation between a diagnosis group and a medication class for each patient of a first set of patients to derive a set of models for each diagnosis group that correlates the diagnosis group to at least one medication class based on the at least one identified correlation; and for each patient of a second set of patients, employ each model of each set of models to make at least one prediction of at least one diagnosis group as indicated in the corresponding diagnosis group record based on at least one medication class indicated in the corresponding medication class record, and compare the at least one prediction to the corresponding diagnosis group record to derive a tally of at least one of true positives or false positives for each prediction.
	E.	TELEMETRY OF WEARABLE MEDICAL DEVICE INFORMATION TO SECONDARY MEDICAL DEVICE OR SYSTEM (US 20190282115 A1) teaches  a single set of sensing electrodes to provide conditioned physiological signals to a primary monitoring device and a secondary monitoring device. The monitoring system includes pre-processing circuitry configured to receive a raw physiological signal. The pre-processing circuitry is configured to produce a primary physiological signal and a secondary physiological signal. Each of the primary and secondary physiological signals are conditioned. The primary conditioned physiological signal is directed to a primary monitoring device such as a hospital wearable defibrillator device. The secondary conditioned physiological signal is directed to telemetry modeling circuitry where it is further processed to output one or more telemetry signals. The one or more telemetry signals are output to a secondary monitoring device such as a three lead ECG monitoring device. Thus, a single set of sensing electrodes can provide physiological signals to multiple monitoring devices.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	MODELING AND SIMULATION OF CURRENT AND FUTURE HEALTH STATES (US 20210202103 A1) teaches simulating a patient health state by determining one or more relationships between patient data and historical data, creating enriched data elements based on the determined relationships, and using a machine learning module to compute a current health state for a patient and to simulate a future health state of the patient.
B.	EVIDENCE-BASED HEALTHCARE INFORMATION MANAGEMENT PROTOCOLS (US 20130173305 A1) teaches signaling a status or decision (processing or transmitting a medical record or other resource, e.g.) conditionally. Such signaling may be partly based on one or more symptoms, regimen attributes, performance indicia (compliance indications, e.g.), privacy considerations (patient consent, e.g.), contextual considerations (being in or admitted by a care facility, e.g.), sensor data, or other such determinants. In some contexts this may trigger an incentive being manifested (as a dispensation of an item, e.g.), an intercommunication (telephone call, e.g.) beginning, a device being configured (enabled or customized, e.g.), data distillations being presented or tracked, or other such results.
C.	COMPUTATIONAL MEDICAL TREATMENT PLAN METHOD AND SYSTEM WITH MASS MEDICAL ANALYSIS (US 20150161331 A1) teaches global medical data analysis methods, systems, and computer program products for analyzing, classifying, and matching mass amounts of medical information from many sources and across different regions. The global medical data analysis system includes a medical main server that contains an intelligent medical engine, which is communicatively coupled to a central database, a confidential electronic medical records database, and further communicatively coupled through a network to hospitals, clinics, and other medical sources. The intelligent medical engine receives voluminous medical record, potentially from different countries, regions, and continents. Electronic Medical records are sourced from hospitals, clinics, and other medical sources, which are fed into the intelligent medical engine for large-scale analysis and correlation of patients' medical records globally. The analysis starts by degrouping (classifying) medical records into multiple levels of subgroups according to patient clinical parameters, disease templates, treatments and outcomes. When a new patient enters the system, that patient's parameters and disease template are matched against the closest subgroups to suggest treatments with potentially favorable outcomes.
D.	DISTRIBUTED CORRELATION AND ANALYSIS OF PATIENT THERAPY DATA (US 20160342742 A1) teaches a processor and storage to store instructions that cause the processor to identify at least one correlation between a diagnosis group and a medication class for each patient of a first set of patients to derive a set of models for each diagnosis group that correlates the diagnosis group to at least one medication class based on the at least one identified correlation; and for each patient of a second set of patients, employ each model of each set of models to make at least one prediction of at least one diagnosis group as indicated in the corresponding diagnosis group record based on at least one medication class indicated in the corresponding medication class record, and compare the at least one prediction to the corresponding diagnosis group record to derive a tally of at least one of true positives or false positives for each prediction.
	E.	TELEMETRY OF WEARABLE MEDICAL DEVICE INFORMATION TO SECONDARY MEDICAL DEVICE OR SYSTEM (US 20190282115 A1) teaches a single set of sensing electrodes to provide conditioned physiological signals to a primary monitoring device and a secondary monitoring device. The monitoring system includes pre-processing circuitry configured to receive a raw physiological signal. The pre-processing circuitry is configured to produce a primary physiological signal and a secondary physiological signal. Each of the primary and secondary physiological signals are conditioned. The primary conditioned physiological signal is directed to a primary monitoring device such as a hospital wearable defibrillator device. The secondary conditioned physiological signal is directed to telemetry modeling circuitry where it is further processed to output one or more telemetry signals. The one or more telemetry signals are output to a secondary monitoring device such as a three lead ECG monitoring device. Thus, a single set of sensing electrodes can provide physiological signals to multiple monitoring devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626